Citation Nr: 1825728	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for kidney disorder, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  In a final February 2007 rating decision, the RO declined to reopen the claim for service connection for diabetes mellitus, type II; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final February 2007 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.

4.  The evidence does not demonstrate that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities had its onset during active duty service, manifested to a compensable degree within one year of separation from service, or is otherwise etiologically related to service.

5.  The evidence does not demonstrate that the Veteran's currently diagnosed kidney disorder had its onset during active duty service, or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that declined to reopen the claim for entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017)

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017)

3.  The criteria to establish entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

4.  The criteria to establish entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

5.  The criteria to establish entitlement to service connection for kidney disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a)(2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161 - 62 (1999).   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 2007 rating decision, the RO declined to reopen the claim for service connection because there was no evidence showing that the Veteran was clinically diagnosed with diabetes mellitus, type II.  At that time, the Veteran was given a one time diagnosis of diabetes based on a one time fasting blood sugar over 126 and an elevated HgA1c of 6.2.  A November 2006 VA examiner determined that that one single finding, without laboratory work immediately prior or after, does not meet the criteria for a diagnosis of diabetes.  As such, the examiner concluded that the Veteran did not have diabetes.  That decision is final.  The Veteran did not file a timely NOD and new and material evidence was not received within one year of the February 2007 rating decision. 

Since the Veteran's prior final denial in February 2007, the record includes VA treatment records received in October 2009, October 2013, November 2013, September 2014, and October 2015, and private treatment records received in April 2014 and September 2014.  While an October 2013 letter from a VA nurse practitioner to the Veteran states that his "labs this time show mild type 2 diabetes", in December 2014, the VA Chief of Endocrinology, opined that the Veteran clearly exhibits prediabetes, but does not meet the criteria for a diagnosis of diabetes mellitus, type II, the element that was missing from the last final rating decision.  As such, the Board finds that while these records are new, they are cumulative and redundant of the evidence of record at the time of the last prior final decision.  In fact, these findings are duplicative of the findings that were previously made by other health care providers at the time of the February 2007 rating decision.  Significantly, they do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received establishing that the Veteran actually has a current diagnosis of diabetes mellitus, type II.

Service Connection

Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2017).

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(f)(2012) and 38 C.F.R. § 3.307(a)(6)(iii)(2017).  The Veteran has served in the Republic of Vietnam during the Vietnam Era, therefore, he is presumed to have been exposed to herbicides. 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 - 346 (1994); see also 61 Fed. Reg. 57586 - 57589 (1996).

VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 - 53,216 (August 31, 2010), to be codified later at 38 C.F.R. § 3.309(e).   

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

Service treatment records show that a disability or defect of the upper or lower extremities, to include neurological symptoms, or kidney was not noted in the Veteran's March 1964 enlistment examination.  There were no subsequent complaints, treatment, or diagnosis for any upper or lower extremity disability or defect, to include neurological symptoms, and kidney related problems, including in the February 1966 separation examination.  

A September 2013 VA treatment record assessed the Veteran with chronic kidney disease.

In another September 2013 VA treatment record, the Veteran reported that his feet often felt cold and that he had had neuropathy, characterized by tingling on the soles of his feet, since undergoing chemotherapy and radiation.

In private treatment records from January 2014 to April 2014, the Veteran reported numbness, tingling, discomfort, burning, and pain in his bilateral lower extremities.  In a February 2014 treatment record, the Veteran reported that his symptoms had persisted for one to two years.  According to a January 2014 record, nerve conduction velocity studies of the lower extremities were recommended to evaluate the Veteran's symptoms and the possibility of peripheral neuropathy.  

After lower extremity electrodiagnostic testing conducted in February 2014, a private physician noted that nerve conduction findings in the lower extremities may be indicative of bilateral sensorimotor polyneuropathy.  The Veteran was  assessed with unspecified peripheral neuropathy in February 2014 in connection with his reports of symptoms in his bilateral lower extremities and after testing conducted on his lower extremities.

Peripheral Neuropathy of the Bilateral Upper Extremities

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding that service connection is warranted for peripheral neuropathy of the bilateral upper extremities.

There is no evidence that the Veteran has been diagnosed with peripheral neuropathy of his upper extremities.  The record shows no reports of symptoms in the Veteran's upper extremities or a diagnosis of peripheral neuropathy of the bilateral upper extremities

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of peripheral neuropathy of the bilateral upper extremities and the evidence of record does not show that the Veteran has such a disability.  Here, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Accordingly, without competent medical evidence of record that the Veteran has a peripheral neuropathy of the bilateral upper extremities, the claim for service connection for peripheral neuropathy of the bilateral upper extremities must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran claims that his peripheral neuropathy of the bilateral lower extremities is secondary to his diabetes mellitus, type II.  

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding that service connection is warranted for peripheral neuropathy of the bilateral lower extremities.

The Board finds that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Private treatment records from January 2014 to April 2014 document complaints of numbness, tingling, discomfort, burning, and pain in his bilateral lower extremities, which occurred approximately one to two years prior.  In February 2014, the Veteran underwent electrodiagnostic testing of his lower extremities and was diagnosed with unspecified peripheral neuropathy.  

The weight of the evidence is against finding that the Veteran's peripheral neuropathy of the bilateral lower extremities is presumed to have been caused by his exposure to herbicides in Vietnam.  The Veteran's peripheral neuropathy symptoms are not documented until January 2014 and they reportedly began in 2012, decades after his herbicide exposure.  After carefully reviewing the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities did not manifest to the requisite degree within one year from the Veteran's last exposure to herbicides, which occurred in February 1966.  The Veteran's separation examination shows no complaints, treatment, or diagnosis for any lower extremity disability or defect, to include neurological symptoms.  The evidence of record does not show that the Veteran had symptoms of neuropathy immediate upon his separation from active or within one year from his last exposure to herbicides.    

Additionally, the evidence does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by his active service, to include his exposure to herbicides.  That is, there is no evidence that the peripheral neuropathy of the bilateral lower extremities occurred in service or is due to any other service-related incident.  His service treatment records, to include his February 1966 separation examination, do not show complaints, treatment, or diagnosis for any lower extremity disability or defect, to include neurological symptoms.  As noted above, the Veteran reported that symptoms of peripheral neuropathy began in 2012, more than 45 years after discharge from active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, none of the Veteran's medical providers or other evidence of record, to include the medical treatise evidence the Veteran submitted, indicate that the Veteran's exposure to herbicides caused his peripheral neuropathy.  Thus, the evidence of record does not support a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by his active service, to include herbicide exposure.

Finally, secondary service connection is not established in regards to the Veteran's peripheral neuropathy of the bilateral lower extremities.  While the Veteran claims that his peripheral neuropathy is secondary to his diabetes mellitus, type II, he is not currently service connected for diabetes mellitus.  In fact, he is currently only service connected for post traumatic stress disorder (PTSD).  However, the Veteran does not claim, nor does the evidence of record show, that his peripheral neuropathy of the bilateral lower extremities is caused or aggravated by his service-connected PTSD.  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran is competent to describe his observable symptoms of peripheral neuropathy, he is not competent to opine as to the etiology of his peripheral neuropathy, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his peripheral neuropathy was related to his active service, to include his in-service exposure to herbicides, or his diabetes, do not constitute competent medical evidence and lack probative value.

In sum, the claims file does not contain competent medical evidence of record that the Veteran's peripheral neuropathy of the bilateral lower extremities was related to service, to include as due to his in-service exposure to herbicides, or as secondary to a service-connected disability.  Accordingly, as the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral lower extremities, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Kidney Disorder

The Veteran claims that his kidney disorder is either due to his herbicide exposure or secondary to his diabetes mellitus, type II.  

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding that service connection is warranted for kidney disorder.

The Board finds that the Veteran has a current diagnosis of kidney disorder.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A September 2013 VA treatment record assessed the Veteran with chronic kidney disease.

The Board notes that although the Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to an herbicide agent, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for his kidney disorder, as a kidney disorder is not included on the list of conditions afforded presumptive.  Accordingly, the Board finds that service connection for the Veteran's kidney disorder cannot be granted under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

Despite this, service connection for the Veteran's kidney disorder may still be established on the basis of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence does not show that the Veteran's kidney disorder was caused by his active service, to include his exposure to herbicides.  That is, there is no evidence that the kidney disorder occurred in service or is due to any other service-related incident.  His service treatment records, to include his February 1966 separation examination, do not show complaints, treatment, or diagnosis for any kidney disorder.  The Veteran was not assessed with a kidney disorder (i.e., chronic kidney disease) until September 2013, more than 46 years after discharge from active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, none of the Veteran's medical providers or other evidence of record, to include the medical treatise evidence the Veteran submitted, indicate that the Veteran's exposure to herbicides caused his kidney disorder.  Thus, the evidence of record does not support a finding that the Veteran's kidney disorder was caused by his active service, to include herbicide exposure.

Finally, secondary service connection is not established in regards to the Veteran's kidney disorder.  While the Veteran claims that his kidney disorder is secondary to his diabetes mellitus, type II, he is not currently service connected for diabetes mellitus.  As noted above, he is currently only service connected for PTSD.  However, the Veteran does not claim, nor does the evidence of record show, that his kidney disorder is caused or aggravated by his service-connected PTSD.  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran is competent to describe his observable symptoms of his kidney disorder, he is not competent to opine as to the etiology of his kidney disorder, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his kidney disorder was related to his active service, to include his in-service exposure to herbicides, or his diabetes, do not constitute competent medical evidence and lack probative value.

In sum, the claims file does not contain competent medical evidence of record that the Veteran's kidney disorder was related to service, to include as due to his in-service exposure to herbicides, or as secondary to a service-connected disability.  Accordingly, as the preponderance of the evidence is against the claim for service connection for kidney disorder, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for kidney disorder is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


